Case:17-01274-KHT Doc#:34 Filed:10/09/18                Entered:10/09/18 16:44:22 Page1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

In re:                             )
                                   )                  Case No. 09-37480 (KHT)
BYRON PATTERSON MCDANIEL JR. )
AND LAURA PAIGE MCDANIEL           )                  Chapter 13
                                   )
      Debtors.                     )
__________________________________ )
                                   )
BYRON PATTERSON MCDANIEL JR. )
AND LAURA PAIGE MCDANIEL,          )
                                   )                  Adversary Proceeding No. 17-01274-KHT
      Plaintiffs,                  )
v.                                 )
                                   )
NAVIENT SOLUTIONS, LLC,            )
                                   )
      Defendant.                   )
_____________________________________________________________________________

              CERTIFICATION TO COURT OF APPEALS BY ALL PARTIES
_____________________________________________________________________________

         A notice of appeal having been filed in the above-captioned matter on October 9, 2018,

Plaintiffs Byron Patterson McDaniel Jr. and Laura Paige McDaniel, and Defendant Navient

Solutions, LLC (“NSL,” and with Plaintiffs, the “Parties”), who are all of the parties in this case

acting jointly, hereby certify to the court under 28 U.S.C. § 158(d)(2)(A) and Fed. R. Bankr. P.

8006(c) that a circumstance specified in 28 U.S.C. § 158(d)(2) exists as stated below.

         Leave to appeal in this matter:

          is required under 28 U.S.C. § 158(a)

              is not required under 28 U.S.C. § 158(a)

         This certification arises in an appeal from this Court’s Order on Motion to Dismiss and

Motion to Strike (the “Order”), dated September 24, 2018 (Dkt. No. 30), which is an




49043190.2
Case:17-01274-KHT Doc#:34 Filed:10/09/18                 Entered:10/09/18 16:44:22 Page2 of 4



interlocutory order or decree. Accordingly, the Parties hereby request leave to appeal as required

by 28 U.S.C. § 158(a).

         In accordance with 28 U.S.C. § 158(d)(2)(A)(i)-(iii), the Parties hereby certify that:

                i.      the judgment, order or decree involves a question of
                        law as to which there is no controlling decision of
                        the court of appeals for the circuit or of the Supreme
                        Court of the United States, or involves a matter of
                        public importance;

                ii.     the judgment, order or decree involves a question of
                        law requiring resolution of conflicting decisions;
                        and

                iii.    an immediate appeal from the judgment, order or
                        decree may materially advance the progress of the
                        case or proceeding in which the appeal is taken.




                                                  2
49043190.2
Case:17-01274-KHT Doc#:34 Filed:10/09/18                Entered:10/09/18 16:44:22 Page3 of 4



         Dated this 9th day of October, 2018.

                                                SHERMAN & HOWARD L.L.C.


                                                /s/ Eric E. Johnson_______________
                                                Eric E. Johnson
                                                Carla R. Martin
                                                633 Seventeenth Street, Suite 3000
                                                Denver, Colorado 80202
                                                Tel: (303) 297-2900
                                                E-Mail: ejohnson@shermanhoward.com
                                                          cmartin@shermanhoward.com

                                                Counsel for Navient Solutions, LLC



                                                —and—


                                                /s/ Austin Smith
                                                Austin Smith
                                                SMITH LAW GROUP
                                                3 Mitchell Place
                                                New York, New York 10017
                                                Tel: (917) 992-2121
                                                E-mail: austin@acsmithlawgroup.com

                                                Counsel for Plaintiffs Byron Patterson
                                                McDaniel Jr. and Laura Paige McDaniel




                                                  3
49043190.2
Case:17-01274-KHT Doc#:34 Filed:10/09/18              Entered:10/09/18 16:44:22 Page4 of 4



                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies the following parties received a true and correct copy of
the foregoing CERTIFICATION TO COURT OF APPEALS BY ALL PARTIES via a
Notice of Electronic Filing transmitted by CM/ECF in accordance with Local Bankruptcy Rule
5005-4(a) on the 9th day of October, 2018:

Austin Smith
austin@acsmithlawgroup.com




                                             /s/ Roberta Neal ____________________________




                                                4
49043190.2
